internal_revenue_service number info release date cor-123428-01 uil no may the honorable tim holden member u s house of representatives the corbit building north 5th street reading pa dear congressman holden this letter is in response to your inquiry dated date on behalf of your constituent who believes the business standard mileage rate was increased only by a half-cent for and should have been increased more as explained below recent increases have been greater than a half-cent taxpayer’s options to deduct the ordinary and necessary expenses of using an automobile for business purposes a taxpayer must substantiate the cost date place and business_purpose of each use of the automobile by adequate_records to determine the cost the taxpayer has two options substantiate actual cost by keeping records or by other_sufficient_evidence taxpayers can deduct the actual business_expenses of using a personally- owned automobile and this may be advantageous when automobile costs are rising i have enclosed the relevant pages from publication travel entertainment gift and car expenses explaining the differences between the two methods use the optional business standard mileage rate the rate wa sec_31 cents per mile for it was increased by one cent to cents for and by two cents to cents in using the standard mileage rate gives approximate not actual costs gasoline prices we realize increased gasoline prices are an economic burden however the cost of gasoline is only one part of the business standard mileage rate which includes fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the cents per mile rate comes from the cost of gasoline and oil thus when we adjust the mileage rate to cover increased gasoline prices it does not greatly increase the rate setting the business standard mileage rate the rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of owning and operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate advantages of using the business standard mileage rate reducing a taxpayer’s record-keeping burden is the principal advantage of using the rate gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses rising gasoline prices can be a disadvantage for taxpayers who use the rate but falling prices can work to their advantage for example although gasoline prices fell in for all of and through date taxpayers were able to use the rate that reflected the earlier higher prices i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
